   Case: 1:17-cv-00835-KLL Doc #: 30 Filed: 12/17/20 Page: 1 of 4 PAGEID #: 1333




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

WILLIAM ILLITCH,                                                    Case No. 1:17-cv-835
     Plaintiff,                                                     Litkovitz, M.J.

       vs.

COMMISSIONER OF                                                     ORDER
SOCIAL SECURITY,
     Defendant.

       This matter is before the Court on plaintiff’s motion for attorney fees under the Social

Security Act, 42 U.S.C. § 406(b)(1) (Doc. 27), as supplemented (Doc. 28), and the

Commissioner’s response stating the Commissioner does not oppose plaintiff’s request for

attorney fees (Doc. 29).

       Pursuant to 42 U.S.C. § 406(b)(1)(A), a court may award a prevailing claimant’s attorney

a reasonable fee not in excess of 25 percent of past-due benefits recovered by the claimant for

work done in a judicial proceeding. 42 U.S.C. § 406(b)(1)(A). See Horenstein v. Sec’y of

H.H.S., 35 F.3d 261, 262 (6th Cir. 1994) (en banc) (court may award fees only for work

performed before the court and not before the Social Security Administration). Fees are awarded

from past due benefits withheld from the claimant by the Commissioner and may not exceed 25

percent of the total past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 792 (2002).

       In determining the reasonableness of fees under § 406(b), the starting point is the

contingency fee agreement between the claimant and counsel. Id. at 807. When a claimant has

entered into a contingency fee agreement entitling counsel to 25 percent of past-due benefits

awarded, the Court presumes, subject to rebuttal, that the contract is reasonable. Rodriquez v.

Bowen, 865 F.2d 739, 746 (6th Cir. 1989) (en banc). Within the 25 percent boundary, the

attorney for the claimant must show that the fee sought is reasonable for the services rendered.
   Case: 1:17-cv-00835-KLL Doc #: 30 Filed: 12/17/20 Page: 2 of 4 PAGEID #: 1334




Gisbrecht, 535 U.S. at 807. The Court should consider factors such as the character of the

representation, the results achieved, the amount of time spent on the case, whether the attorney

was responsible for any delay, and the attorney’s normal hourly billing rate for noncontingent fee

cases. Id. at 808. See also Rodriquez, 865 F.2d at 746. Additionally, the Court should consider

instances of improper conduct or ineffectiveness of counsel; whether counsel would enjoy a

windfall because of either an inordinately large award or from minimal effort expended; and the

degree of difficulty of the case. Hayes v. Sec’y of HHS, 923 F.2d 418, 422 (6th Cir. 1990);

Rodriquez, 865 F.2d at 746. An award of 25 percent of past due benefits may be appropriate

where counsel has overcome legal and factual obstacles to enhance the benefits awarded to the

client; in contrast, such an award may not be warranted in a case submitted on boilerplate

pleadings with no apparent legal research. Rodriquez, 865 F.2d at 747.

       An award of fees under Section 406(b) is not improper merely because it results in an

above-average hourly rate. Royzer v. Sec’y of HHS, 900 F.2d 981, 981-82 (6th Cir. 1990). As

the Sixth Circuit determined:

       It is not at all unusual for contingent fees to translate into large hourly rates if the
       rate is computed as the trial judge has computed it here [by dividing the hours
       worked into the amount of the requested fee]. In assessing the reasonableness of a
       contingent fee award, we cannot ignore the fact that the attorney will not prevail
       every time. The hourly rate in the next contingent fee case will be zero, unless
       benefits are awarded. Contingent fees generally overcompensate in some cases and
       undercompensate in others. It is the nature of the beast.

Id. “[A] hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and

a hypothetical hourly rate that is equal to or greater than twice the standard rate may well be

reasonable.” Hayes, 923 F.2d at 422. See also Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309

(6th Cir. 2014).




                                                  2
   Case: 1:17-cv-00835-KLL Doc #: 30 Filed: 12/17/20 Page: 3 of 4 PAGEID #: 1335




        Here, the fee of $7,358.50 requested by plaintiff falls within the 25 percent boundary. 1

Thus, the issue is whether the requested fee is reasonable. Gisbrecht, 535 U.S. at 807. Plaintiff

has submitted an itemized billing record demonstrating that his attorney performed a total of 16

hours of work on the case in the District Court between December 2017 and October 2020.

(Doc. 27 at PAGEID 1319). Plaintiff has submitted a copy of the contingency fee agreement he

entered into with counsel under which he agreed to pay counsel a contingency fee of 25 percent

of past-due benefits. (Doc. 28-1 at PAGEID 1330).

        Dividing the $7,358.50 requested by the 16 hours counsel worked on this case before the

Court produces a hypothetical hourly fee of $459.90. In determining whether counsel “would

enjoy a windfall because of either an inordinately large benefit or from minimal effort

expended,” Hayes, 923 F.2d at 422 (quoting Rodriquez, 865 F.2d at 746), the Court notes that “a

windfall can never occur when, in a case where a contingent fee contract exists, the hypothetical

hourly rate determined by dividing the number of hours worked for the claimant into the amount

of the fee permitted under the contract is less than twice the standard rate for such work in the

relevant market.” Id. As the Sixth Circuit explained in Hayes:

        [A] multiplier of 2 is appropriate as a floor in light of indications that social security
        attorneys are successful in approximately 50% of the cases they file in the courts.
        Without a multiplier, a strict hourly rate limitation would insure that social security
        attorneys would not, averaged over many cases, be compensated adequately.
        ....

        A calculation of a hypothetical hourly rate that is twice the standard rate is a starting
        point for conducting the Rodriquez analysis. It provides a floor, below which a
        district court has no basis for questioning, under the second part of Rodriquez’s
        windfall rule for “minimal effort expended,” the reasonableness of the fee.


1
  The fee requested represents the total amount withheld by the Social Security Administration ($13,358.50) reduced
by the amount withheld for administrative-level work ($6,000.00). (Doc. 27 at PAGEID 1318). Plaintiff’s counsel
was not awarded EAJA fees. (See Doc. 26). Plaintiff also notes that the amount withheld by the Social Security
Administration ($13,358.50) is slightly less than 25% of the past-due benefit award ($14,104.40). (See Doc. 27 at
PAGEID 1318).

                                                        3
      Case: 1:17-cv-00835-KLL Doc #: 30 Filed: 12/17/20 Page: 4 of 4 PAGEID #: 1336




Id.

         Plaintiff’s pending fee motion does not include his counsel’s standard hourly rate for

non-contingent cases but generally refers to a 2013 Ohio State Bar Association (OSBA) survey

of attorney fees 2 and several comparable cases—all of which suggest that the hypothetical hourly

rate requested ($459.90) is not more than twice the standard market rate. (See Doc. 27 at

PAGEID 1317) (citing comparable Cincinnati market hourly rates between $300.00 and $455.00

per hour and cases approving hypothetical hourly rates at $450.00, $694.00, and $1,433.00 per

hour). Therefore, the requested fee of $7,358.50 does not constitute a windfall to plaintiff’s

counsel. Hayes, 923 F.2d at 422. The Court notes that plaintiff’s counsel did not unduly delay

the resolution of this matter, and he achieved an excellent result in this case by obtaining a

favorable disability determination on remand with past due benefits in the amount of $43,059.10.

(See Doc. 28 at PAGEID 1323). Further, plaintiff voluntarily entered into the contingency fee

agreement with counsel and counsel assumed the risk of non-payment. The Commissioner has

submitted a response to plaintiff’s motion and does not oppose the motion to charge and collect a

fee of $7,358.50. (Doc. 29). Having reviewed plaintiff’s § 406(b) fee request in light of these

considerations, the Court finds that a fee of $7,358.50 is reasonable for the work plaintiff’s

counsel performed in federal court.

         The Court therefore ORDERS that plaintiff’s § 406(b) motion for attorney fees

is GRANTED and that counsel is AWARDED attorney fees in the amount of $7,358.50.


       12/17/2020
Date: _________________                                      _____________________________
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge


2
  This resource is available at https://www.ohiobar.org/globalassets/home/member-benefits/personal-
finance/osba_econoflawpracticeohio.pdf (last visited Nov. 29, 2020). The work performed in this case postdates the
survey data by several years.

                                                        4
